DETAILED ACTION
Status of the Claims
Claims 1-5 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (US 20140062693) in view of Chien (US 20140104067), in view of Wesby (US 20050222933), in view of Sugioka (US 20210185743), in view of Honma  (JP H09105774), in view of Guo (CN 207232718).
Regarding claim 1, Watts disclosed a cloud connected lighting system, comprising
integrating a communication module in a line powered smoke detector, wherein:
the line powered smoke detector has a sensing module that includes at least one of a smoke sensor and a fire sensor; and 
the line powered smoke detector is part of an existing infrastructure of a facility; 
wherein integrating the communication module in the line powered smoke detector includes adding the communication module to the line powered smoke detector while the line powered smoke detector is part of the existing infrastructure of the facility; 
sensing, by the sensing module, data associated with the facility; and 
	An alarm sensor can be located at a premises, for example a smoke detector mounted to a wall or ceiling of a building. (Abs.)
[0028] In some example embodiments, a retrofit system enables existing smoke alarm detectors to send event alerts via a conventional, wireless communications link, such as one or more digital cellular telecommunications systems. So retrofitted, a smoke alarm detector is capable of communicating an alarm event signal or status signal over an extended distance to a remote monitoring entity, such as a central monitoring station, an intermediary data collection and processing site, or a recipient with a cellular radiotelephone or other wireless communications device.
Watts did not disclose sending, by the communication module, the sensed data to a gateway computing device located at the facility.
Chien teaches a sensor network wherein [0025] Further a smoke sensor 10 (not shown in the Figure) is added in the universal bulb adapter 120.  If the ambient gas contains unusual ingredients, the smoke sensor 10 may issue warning through Bluetooth communications or other types of wireless communication module 124 to notice gateway within the building then via internet directly report to the Fire units or personnel within the building, further enable the LED warning with the flashing, or augment a buzzer warning beep.  Through the above combination, the invented smoke sensors without additional power connector, any lamp or fluorescent light fittings, may be installed with the replacement of existing lamps or tubes.
Watts’s and Chien are considered to be analogous art because they pertain to a smoke sensor network. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate sending, by the communication module, the sensed data to a gateway computing device located at the facility for Watts’ system in order to extend the communication capability.
Watts did not disclose sending, by the gateway computing device, the sensed data to an additional computing device located remotely from the facility for use in running multiple management apps for the facility.
First, Watts disclosed [0028] So retrofitted, a smoke alarm detector is capable of communicating an alarm event signal or status signal over an extended distance to a remote monitoring entity, such as a central monitoring station, an intermediary data collection and processing site, or a recipient with a cellular radiotelephone or other wireless communications device.
Second, Wesby teaches a system for remote asset management wherein [0037] It is a further object of the present invention to provide an improved remote asset management system, which comprises a remote server which is designed to receive and process incoming data messages from one or more fixed or mobile communications devices wherein said messages relate to specific remote asset management applications or personal security applications such that the said server is programmed to communicate specific application data. {a remote server which is designed to receive and process incoming data messages from one or more fixed or mobile communications devices thus sending … the sensed data to an additional computing device located remotely from the facility for use}
[0049] It is a further object of the present invention to provide an improved remote asset management system for facilities management, which comprises the means for remotely monitoring and controlling the functionality of an air conditioning system.
   [0050] It is a further object of the present invention to provide an improved remote asset management system for facilities management, which comprises the means for remotely controlling the power to a mains powered device such that data messages received by the wireless module may cause the mains power to the said device be switched on or off.
[0051] It is a further object of the present invention to provide an improved remote asset management system for facilities management, which comprises the means for remotely monitoring access to a building or enclosed area and communicating the presence and or movement of any persons within the monitored facilities to a remotely located server either independently or in response to status monitoring requests.  Furthermore, according to changes in the data values generated by the said facilities management system, the server may consequently generate one or more alarm conditions and communicate data messages to security personnel and or security control centres and or systems controlling doors and barriers which allow access to the said facilities.   
[0052] It is a further object of the present invention to provide an improved remote asset management system for facilities management, which comprises the means for remotely monitoring the status and or changes in the positions of doors and windows and communicating said changes to a remotely located server either independently or in response to status monitoring requests.
{thus [0049-0050] teaches multiple management apps for the facility}
Watts and Wesby are considered to be analogous art because they pertain to a sensor network. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate sending, by the gateway computing device, the sensed data to an additional computing device located remotely from the facility for use in running multiple management apps for the facility for the combined system so that variety utilities can be controlled automatically. 
Watts did not disclose as mobile apps on a mobile device located remotely from the additional computing device.
wherein the mobile apps include:  a communication app for the facility; 
Sugioka teaches a system for remotely managing hot-water utilization facility wherein [0064] Remote operation is a service for remotely operating the water-heating system 1, making it possible to remotely perform, on the terminal 7 at the support center, the smartphone 3 owned by the user or other devices, predetermined operations on the water-heating system 1, such as switching the water supply operation between on and off or changing the set temperature of water being supplied. The user can perform remote operations by logging into the application server 2b through his/her smartphone 3. That is, when the user logs into the application server 2b, the user can perform predetermined operations on the communication adapter 4 associated (i.e. paired) with his/her user account. Additionally, while logged in, the user may view, on his/her smartphone 3, operation information collected from the associated communication adapter 4. {the smartphone 3  thus mobile apps on a mobile device }
Watts and Sugioka are considered to be analogous art because they pertain to facility management system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate mobile apps on a mobile device located remotely from the additional computing device wherein the mobile apps include:  a communication app for the facility for the combined system in order to provide flexibility in managing the facility to the user.
Watts did not disclose a location wayfinding app for the facility; 
Honma teaches an abnormal state treatment support device wherein 
In the patrol of a building, a maintenance person carries a portable computer 11 having a memory part in which the map data of the whole building managed by a business office is stored, a GPS receiver 12, a radio communication device 13. The portable computer 11 transmits the latitude and longitude information from the receiver 12 to the business office every end of customer building work by the maintenance person. Thereby, the business office can precisely grasp the position of each maintenance person. The portable computer 11 obtain the position information by the receiver 12 when it is instructed for an emergent work by the business office, displays the self-position on the map, and displays the customer building on the map by the abnormality information and customer information from the business office. Thus, the maintenance person can be instructed for the optimum route and can rush to the building. (Abs)
Watts and Honma are considered to be analogous art because they pertain to facility management system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a location wayfinding app for the facility for the combined system in order to provide timely instruction to the user.
Watts did not disclose a fire system app for the facility; 
an air quality monitoring app for the facility; and 
an environmental monitoring app for the facility.
Guo teaches an intelligent security device wherein The utility model claims an intelligent security device based on internet of things, comprising an intelligent host, a shutter controller, an infrared detector, a smoke detector, a gas detector, indoor air quality detector, ground control node, intelligent security device monitoring centre, the remote mobile phone and an ultraviolet flame detector, wherein the shutter controller, an infrared detector, a smoke detector, a gas detector, indoor air quality detector, ground control node and intelligent security device through the Ethernet access intelligent host, The shutter controller is located above the indoor curtain, the monitoring centre through Ethernet interface to the intelligent host, the remote mobile phone through 4G communication module or a wireless network is connected with an intelligent host, said ultraviolet flame detector located in the room in the kitchen. set of the utility model solves the problem that the existing internet of things intelligent security has single function and cannot satisfy the user requirement better. (Abs) {“a smoke detector, a gas detector, indoor air quality detector” thus fire system, air quality monitoring and environmental monitoring, the remote mobile phone thus mobile device}
Watts and Guo are considered to be analogous art because they pertain to facility management system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a fire system app for the facility; an air quality monitoring app for the facility; and an environmental monitoring app for the facility for the combined system in order to provide safety to the user.
Regarding claim 2, Watts disclosed further [0029] The retrofit system can comprise an adapter ring apparatus that is configured and physically positioned or "sandwiched" between the main unit of the existing smoke alarm detector and the mounting base of the existing smoke alarm detector.
Regarding claim 3, Watts disclosed further [0032] In some example embodiments, the retrofit system can comprise an adapter ring apparatus housing logic circuitry, a microprocessor, and a long-range wireless radio device. The radio device can comprise one or more transmitters, one or more receivers, or one or more transceivers.
Regarding claim 4, the claim is interpreted and rejected as claim 1. {i.e. wireless communications device, [0028]}
Regarding claim 5, the claim is interpreted and rejected as claim 1. {i.e. sensing smoke related data} 




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, including newly cited reference Watts (US 20140062693).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/Primary Examiner, Art Unit 2685